Cole, J.
The only question in this case is, whether plaintiff ought to have been allowed to amend his original petition.
The suit was instituted for damages for slander of title to a slave. Defendant filed an exception that there was no cause of action, because there was no prayer for a decree of title to the slave.
The exception was sustained, and the court in the same decree authorized plaintiff to file an amended petition, praying to be decreed to be the owner of the slave.
The court did not err. The amendment was consonant with the nature of the action.
If it had not been permitted, the plaintiff would have had the right to have instituted at once another action, and the refusal to grant the amendment would only have put plaintiff to costs without any furtherance of justice.
Upon the merits, we see no reason to differ from the judgment of the District Court.
It is, therefore, ordered, that the judgment be affirmed, with costs.